Name: Council Directive 74/645/EEC of 9 December 1974 extending the period within which the Kingdom of Denmark may implement Directive No 72/160/EEC, concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement
 Type: Directive
 Subject Matter: agricultural structures and production;  agricultural policy;  Europe;  economic policy; NA
 Date Published: 1974-12-28

 Avis juridique important|31974L0645Council Directive 74/645/EEC of 9 December 1974 extending the period within which the Kingdom of Denmark may implement Directive No 72/160/EEC, concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement Official Journal L 352 , 28/12/1974 P. 0036 - 0036 COUNCIL DIRECTIVE of 9 December 1974 extending the period within which the Kingdom of Denmark may implement Directive No 72/160/EEC , concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement ( 74/645/EEC ) , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas the Danish Government has encountered difficulties in bringing into force in that country Council Directive No 72/160/EEC ( 1 ) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement ; whereas those difficulties are of a temporary nature ; Whereas it is therefore advisable to authorize the Danish Government to postpone the implementation of the said Directive ; whereas , nevertheless , the Community , during the period covered by this authorization , must be able to obtain adequate information concerning the development of agricultural structures in Denmark , HAS ADOPTED THIS DIRECTIVE : Article 1 As regards the Kingdom of Denmark with effect from 1 January 1974 , the time limit to comply with Directive No 72/160/EEC is carried forward to 31 December 1976 . Article 2 1 . Before 1 May of every year , the Kingdom of Denmark shall provide the Commission with all the necessary information concerning the development of the structural situation in agriculture ; this information shall be submitted for each region . 2 . The data so provided by the Kingdom of Denmark shall be used in the annual report submitted by the Commission and examined by the Council in accordance with Article 15 of Directive No 72/160/EEC . Article 3 This Directive is addressed to the Kingdom of Denmark . Done at Brussels , 9 December 1974 . For the Council The President Ch. BONNET ( 1 ) OJ No L 96 , 23 . 4 . 1972 , p. 9 .